 



RENNOVA HEALTH, INC.

SERIES B WARRANT EXTENSION AGREEMENT

(this “Agreement”)

 



  September 14, 2018





 

Reference is made to those certain Series B Common Stock Purchase Warrants
(“Warrants”) of Rennova Health, Inc. (the “Company”) issued on March 21, 2017
and set to terminate on December 21, 2018 (“Termination Date”) and held by Sabby
Healthcare Master Fund, Ltd. and Sabby Volatility Warrant Master Fund, Ltd. (the
“Sabby Funds”).

 

The Company hereby extends the Termination Date of the Warrants to June 21,
2019. No further action is required by either party to effectuate such
extension. The Company shall reflect the extension on its books and records and,
at the request of the Sabby Funds and upon surrender of the Warrant
certificates, promptly issue a new certificate of the Warrants reflecting this
extension of the Termination Date.

 

On or before 9:30 a.m., New York time, on September 17, 2018, the Company shall
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this Agreement in the form required by the Exchange
Act and attaching the form of this Agreement (including all attachments, the
“8-K Filing”). From and after the issuance of the 8-K Filing, the Company shall
have disclosed all material, non-public information (if any) delivered to any of
the Holders by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents.

 

  RENNOVA HEALTH, INC.     By: /s/ Seamus Lagan   Name: Seamus Lagan  

Title:



Chief Executive Officer

 

SABBY HEALTHCARE MASTER FUND, LTD.       By: /s/ Robert Grundstein   Name:
Robert Grundstein   Title: COO of Investment Manager         SABBY VOLATILITY
WARRANT MASTER FUND, LTD.     By: /s/ Robert Grundstein   Name: Robert
Grundstein   Title:

COO of Investment Manager



 

 



 

 

 

